Citation Nr: 0403731	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for malaria.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Due to the veteran's relocation, the 
veteran's record was transferred to the RO in St. Petersburg, 
Florida in October 2002.  The St. Petersburg RO is his 
current servicing RO.

Pursuant to a June 2003 Board remand, the RO considered the 
veteran's claim under the Veterans Claims Assistance Act of 
2000 (VCAA).


FINDING OF FACT

Competent medical evidence of a current diagnosis of active 
malaria or any current residuals thereof is not of record.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The new 
legislation provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (Court) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  In the instant case, as the AOJ 
decision was issued prior to the passage of VCAA, it would 
not have been possible to provide VCAA notice prior to the 
initial decision by the AOJ.  Upon review, the Board finds 
that the lack of such a pre-AOJ-decision notice did not 
result in prejudicial error in this case.  

The RO provided the veteran a copy of the applicable May 1998 
rating decision and forwarding letter dated in June 1998 that 
in combination notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case in March 1999 that included a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  These gave notice as to the evidence 
generally needed to substantiate his claim.  After passage of 
the VCAA, the RO wrote to the veteran in July 2003 regarding 
the notification of the passage of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA and 
the service department.  The veteran was also asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim and that VA would make 
reasonable efforts to obtain that evidence.  The RO provided 
the veteran a supplemental statement of the case in October 
2003 that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  This also gave notice as to the evidence generally 
needed to substantiate his claim.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, 30 days from the date of the 
July 2003 letter.  The RO further advised the veteran that if 
no information and evidence had been received within that 
time, his claim might be decided based only on the evidence 
the RO had previously received.  These advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board concludes that VA has met its duty to assist 
in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the VCAA notice letter substantially 
complies with three matters specified in the statute, but did 
not specifically request that the veteran provide evidence in 
his possession that pertains to the case.  See Pelegrini, 
supra.  The lack of notice here, however, is not prejudicial 
error because the veteran in an August 2003 statement 
reported that his only evaluation for malaria was the March 
1998 VA examination.  In that statement, he did not provide 
any information regarding any other treatment or evaluation 
of malaria or its residuals.  Previously, at the March 1998 
VA infectious, immune and nutritional disabilities 
examination and in his December 1997 claim, he reported no 
post-service treatment, including no treatment when he 
thought he had malarial symptomatology while on vacation in 
June 1997.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
were submitted and he was afforded two VA examinations.  The 
veteran has not indicated that there was any outstanding 
evidence not already of record.  Also, the veteran twice 
failed to report for a VA examination scheduled in late 2002.  
38 C.F.R. § 3.655.  The duty to assist is not always a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

Service medical records reflect that the veteran was 
hospitalized in February 1945 for malarial fever.  His 
condition on discharge was "improved."  On his May 1946 
retirement examination, the veteran reported that he had no 
present physical defects from the episode of malaria in 
February 1945.  Physical examination revealed that no 
abnormalities in the liver were noted and that the spleen was 
not palpable.  The examiner opined that the episode of 
malaria would result in a disability but not an untimely 
death.  In a June 1946 rating decision, the New York RO 
granted service connection for malaria and assigned a zero 
percent disability rating.

The veteran contends that an increased rating is warranted 
because he had residual symptoms of malaria when he was on 
vacation in 1997.  He said that he started having the same 
symptoms that he had when he had malaria - hot and cold 
flashes and constipation.

At a March 1998 VA infectious, immune and nutritional 
diseases examination, the veteran reported his history of 
malaria in 1945.  The examiner noted that he had no history 
of relapse.  As for current symptoms, the veteran complained 
of chills and a fever for one day's duration in June 1997, 
which subsided without any treatment.  The examiner noted 
that the veteran was asymptomatic as to malaria.  Physical 
examination of the abdomen revealed no tenderness or 
organomegaly.  The diagnosis was a history of malaria in 1945 
that was treated and had no recurrence.

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2003).  The VA Schedule for Rating 
Disabilities for infectious diseases was revised, effective 
August 30, 1996.  See 61 Fed. Reg. 39,875 (July 31, 1996).  
Since the veteran's claim was filed in December 1997, the 
revised criteria for rating malaria is the only applicable 
criteria for rating his disability even the RO considered the 
veteran's claim under the old criteria.  See DeSousa v Gober, 
10 Vet. App. 461 (1997).

Upon review, the Board finds that a compensable evaluation is 
not warranted for the veteran's service-connected malaria.  
The veteran has indicated that a compensable rating for 
malaria is warranted due to his symptomatology in June 1997.  
However, the veteran, as a layperson, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The reports of the two VA examinations show no 
diagnosis of active malaria.  The March 1998 VA infectious, 
immune and nutritional diseases examiner specifically made a 
diagnosis of no recurrence and did not attribute the 
veteran's reported symptomatology in June 1997 to malaria.  
The service retirement examination and the reports of the two 
VA examinations show no residuals of malaria such as liver or 
spleen damage.  As the preponderance of the evidence does not 
support a compensable evaluation for malaria, the benefit of 
the doubt doctrine is not applicable.  Thus, the claim is 
denied.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



